Name: COMMISSION REGULATION (EC) No 1564/96 of 2 August 1996 regarding that the market in peaches is in a state of serious crisis
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 3 . 8 . 96No L 193/22 IEN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1564/96 of 2 August 1996 regarding that the market in peaches is in a state of serious crisis Whereas the situation has arisen in Spain as from 24 July 1996 for peaches; whereas it should consequently be recorded that the market in this product is in a state of serious crisis, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 19 a ( 1 ) thereof, Whereas, under Article 19a ( 1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the representa ­ tive markets referred to in Article 17 (2) of that Regula ­ tion, the prices communicated to the Commission pursuant to paragraph 1 of that same Article remain below the buying-in-price, plus 5 % of the basic price, for two consecutive market days, the Commission shall without delay record that the market in the product in question is in a state of serious crisis; Article 1 It is recorded that the market in peaches is in a state of serious crisis . Article 2 This Regulation shall enter into force on 3 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 August 1996 . For the Commission Christos PAPOUTSIS Member of the Commission (&gt;) OJ No L 118 , 20. 5. 1972, p. 1 . 2 OJ No L 132, 16. 6. 1995, p. 8 .